Opinion
Per Curiam,
The provision in paragraph 3 of the decree appealed from, which imposes a lien of Us pendens on real estate owned by the defendant, Charles T. Pauli, and his wife by the entireties to secure the payments ordered by paragraphs 1 and 2 of the decree to be made by Charles T. Pauli, individually, to Leo L. Pauli, plaintiff, was beyond the power of the court below to decree. Accordingly, paragraph 3 of the decree is hereby declared to be invalid and of no effect.
As so modified, the decree is affirmed at the appellee’s costs.